 



Exhibit 10.30.3
JOINDER AGREEMENT
(SUBSIDIARY GUARANTY)
Dated as of December 31, 2006
JPMorgan Chase Bank, N.A.,
 as Administrative Agent
277 Park Avenue
New York, New York 10172
Attention: Donald Shokrian (Fax: 646-534-0574)
Ladies and Gentlemen:
          Reference is hereby made to (a) the Credit Agreement, dated as of
December 12, 2005, as amended by Amendment No. 1 dated as of January 12, 2006,
Amendment No. 2 dated as of January 25, 2006, Amendment No. 3 dated as of
March 31, 2006 and Amendment No. 4 dated as of October 26, 2006 (as amended and
in effect from time to time, the “Credit Agreement”), by and among FELCOR
LODGING TRUST INCORPORATED and FELCOR LODGING LIMITED PARTNERSHIP (the
“Borrowers”), the Lenders party thereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent for itself and the Lenders (the “Administrative Agent”),
(b) the Subsidiary Guaranty dated as of January 27, 2006 (the “Subsidiary
Guaranty”) from certain subsidiaries of the Borrowers to the Lenders and the
Administrative Agent. Terms not otherwise defined herein which are defined in
the Credit Agreement shall have the respective meanings given thereto in the
Credit Agreement.
     1. Joinder to Subsidiary Guaranty.
          The Undersigned, FelCor/St. Paul Holdings, L.P., a Delaware limited
partnership, (the “Undersigned”) hereby joins the Subsidiary Guaranty as a
Subsidiary Guarantor and agrees to comply with and be bound by all of the terms,
conditions and covenants of the Subsidiary Guaranty. Without limiting the
generality of the preceding sentence, the Undersigned agrees that it shall be
jointly and severally liable, together with the other Subsidiary Guarantors
thereunder, for the guaranty of the payment and performance of all obligations
of the Borrowers under the Credit Agreement as further set forth therein.
          From and after the Effective Date hereof (as hereinafter defined), all
references in the Loan Documents to the “Subsidiary Guarantors” shall for all
purposes be deemed to include the Undersigned.
     2. New Subsidiary Guarantor’s Representations and Warranties.
          The Undersigned represents and warrants to the Administrative Agent
and the Lenders that:

 



--------------------------------------------------------------------------------



 



  a.   it is capable of complying with and is in compliance with all of the
provisions of the Subsidiary Guaranty, the Credit Agreement and the other Loan
Documents applicable to it;     b.   each of the representations and warranties
set forth in §3 of the Credit Agreement made on its behalf by the Borrowers,
except as set forth on Schedule 2(b) attached hereto and each of the
representations and warranties set forth in §7 of the Subsidiary Guaranty is
true and correct in all material respects with respect to the Undersigned as of
the date hereof (except to the extent that such representations and warranties
relate expressly to an earlier date);     c.   Schedule 2(c) attached hereto
sets forth a true and accurate description of the Subsidiary Guarantors and the
revised Schedule 3.15 attached hereto sets forth a true and accurate list of the
properties and Unencumbered Assets.     d.   upon the execution of this Joinder
Agreement, the Undersigned will be jointly and severally liable, together with
the other Subsidiary Guarantors, for the payment and performance of all
obligations of the Borrowers under the Credit Agreement as set forth in the
Subsidiary Guaranty.

     3. Delivery of Documents.
     The Undersigned hereby agrees that it shall comply with the requirements of
§5.13 of the Credit Agreement and shall deliver the items referenced therein to
the Administrative Agent concurrently with this Joinder Agreement (the date on
which all such documents shall have been delivered to the Administrative Agent
being hereinafter referred to as the “Effective Date”), each of which shall be
in form and substance reasonably satisfactory to the Administrative Agent.
Notwithstanding anything to the contrary set forth herein, the parties agree
that upon satisfaction of all conditions, the joinder of the Undersigned shall
be deemed effective as of the date of the Subsidiary Guaranty.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



          This Joinder Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

                  Very truly yours,
 
                FELCOR/ST. PAUL HOLDINGS, L.P.
 
                By: FelCor/CSS Hotels, L.L.C., its general partner
 
           
 
  By:   /s/ JONATHAN H. YELLEN    
 
  Name:  
 
JONATHAN H. YELLEN    
 
  Title:   EXECUTIVE VICE PRESIDENT GENERAL
COUNSEL AND SECRETARY    

Accepted and Agreed:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

         
By:
  /s/ Donald S. Shokrian    
Name:
 
 
Donald S. Shokrian    
Title:
  Managing Director    

 



--------------------------------------------------------------------------------



 



SCHEDULE 2(b)
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2(c)
SUBSIDIARY GUARANTORS
“Subsidiary Guarantor” means each of:

     
 
  (i) FelCor/CSS Holdings, L.P., a Delaware limited partnership;
 
   
 
  (ii) FelCor Hotel Asset Company, L.L.C., a Delaware limited liability company;
 
   
 
  (iii) FelCor Pennsylvania Company, L.L.C., a Delaware limited liability
company;
 
   
 
  (iv) FelCor Lodging Holding Company, L.L.C., a Delaware limited liability
company
 
   
 
  (v) FHAC Texas Holdings, L.P., a Texas limited partnership;
 
   
 
  (vi) FelCor Canada Co., a Nova Scotia unlimited liability company;
 
   
 
  (vii) FelCor Omaha Hotel Company, L.L.C., a Delaware limited liability
company;
 
   
 
  (viii) FelCor TRS Holdings, L.P., a Delaware limited partnership;
 
   
 
  (ix) Myrtle Beach Hotels, L.L.C., a Delaware limited liability company;
 
   
 
  (x) FelCor TRS Borrower 1, L.P., a Delaware limited partnership;
 
   
 
  (xi) FelCor TRS Guarantor, L.P., a Delaware limited partnership;
 
   
 
  (xii) FelCor Lodging Company, L.L.C., a Delaware limited liability company;
 
   
 
  (xiii) FelCor TRS Borrower 4, L.L.C., a Delaware limited liability company;
 
   
 
  (xiv) FelCor/St. Paul Holdings, L.P., a Delaware limited partnership.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.15
PROPERTIES AND UNENCUMBERED ASSETS
Hotel Portfolio Listing
(as of December 31, 2006)

                  Consolidated Continuing Operations   State   Rooms   %Owned(a)
  Brand
Birmingham(b)
  AL   242       Embassy Suites Hotel
Phoenix – Biltmore(b)
  AZ   232       Embassy Suites Hotel
Phoenix Crescent Hotel(b)
  AZ   342       Sheraton
Phoenix Tempe(b)
  AZ   224       Embassy Suites Hotel
Dana Point – Doheny Beach(c)
  CA   195       Doubletree Guest Suites
Los Angeles – Anaheim (Located near Disneyland Park)(b)
  CA   222       Embassy Suites Hotel
Los Angeles – Covina/I-10(b)
  CA   202   50%   Embassy Suites Hotel
Los Angeles – El Segundo – International Airport – South(c)
  CA   349   97%   Embassy Suites Hotel
Milpitas – Silicon Valley(b)
  CA   266       Embassy Suites Hotel
Napa Valley(b)
  CA   205       Embassy Suites Hotel
Oxnard – Mandalay Beach Resort & Conference Center(c)
  CA   248       Embassy Suites Hotel
Palm Desert – Palm Desert Resort(c)
  CA   198       Embassy Suites Hotel
San Diego – On the Bay(c)
  CA   600       Holiday Inn
San Francisco – Burlingame Airport(c)
  CA   340       Embassy Suites Hotel
San Francisco – South San Francisco Airport(b)
  CA   312       Embassy Suites Hotel
San Francisco – Fisherman’s Wharf
  CA   585       Holiday Inn
San Francisco – Union Square(c)
  CA   403       Crowne Plaza
San Rafael – Marin County/Conference Center(b)
  CA   235   50%   Embassy Suites Hotel
Santa Barbara – Goleta(c)
  CA   160       Holiday Inn
Santa Monica – Beach at the Pier(c)
  CA   132       Holiday Inn
Stamford(c)
  CT   380       Holiday Inn Select
Wilmington(b)
  DE   244   90%   Doubletree
Boca Raton(b)
  FL   263       Embassy Suites Hotel
Cocoa Beach – Oceanfront(c)
  FL   500       Holiday Inn
Deerfield Beach – Boca Raton/Deerfield Beach Resort(b)
  FL   244       Embassy Suites Hotel
Ft. Lauderdale – 17th Street(b)
  FL   358       Embassy Suites Hotel
Ft. Lauderdale – Cypress Creek(b)
  FL   253       Sheraton Suites
Jacksonville – Baymeadows(b)
  FL   277       Embassy Suites Hotel
Miami – International Airport(b)
  FL   316       Embassy Suites Hotel
Orlando – International Airport(b)
  FL   288       Holiday Inn Select
Orlando – International Drive – Resort(c)
  FL   651       Holiday Inn
Orlando – International Drive South/Convention Center(b)
  FL   244       Embassy Suites Hotel
Orlando– (North)(c)
  FL   277       Embassy Suites Hotel
Orlando – Walt Disney World Resort(c)
  FL   229       Doubletree Guest Suites
Tampa– On Tampa Bay(b)
  FL   203       Doubletree Guest Suites
Atlanta – Airport(b)
  GA   232       Embassy Suites Hotel
Atlanta – Buckhead(b)
  GA   317       Embassy Suites Hotel
Atlanta – Galleria(b)
  GA   278       Sheraton Suites
Atlanta – Gateway – Atlanta Airport(c)
  GA   395       Sheraton

 



--------------------------------------------------------------------------------



 



                  Consolidated Continuing Operations   State   Rooms   %Owned(a)
  Brand
Atlanta – Perimeter Center(b)
  GA   241   50%   Embassy Suites Hotel
Brunswick(c)
  GA   130       Embassy Suites Hotel
Chicago – Lombard/Oak Brook(b)
  IL   262   50%   Embassy Suites Hotel
Chicago – Northshore/Deerfield (Northbrook) (b)
  IL   237       Embassy Suites Hotel
Chicago O’Hare Airport(b)
  IL   297       Sheraton Suites
Indianapolis – North(b)
  IN   221   75%   Embassy Suites Hotel
Kansas City – Overland Park(b)
  KS   199   50%   Embassy Suites Hotel
Lexington(c)
  KY   155       Sheraton Suites
Lexington – Lexington Green(b)
  KY   174       Hilton Suites
Baton Rouge(b)
  LA   223       Embassy Suites Hotel
New Orleans(b)
  LA   372       Embassy Suites Hotel
New Orleans – French Quarter(c)
  LA   374       Holiday Inn
Boston – Government Center(c)
  MA   303       Holiday Inn Select
Boston – Marlborough(b)
  MA   229       Embassy Suites Hotel
Baltimore – BWI Airport(b)
  MD   251   90%   Embassy Suites Hotel
Troy – North (Auburn Hills) (b)
  MI   251   90%   Embassy Suites Hotel
Bloomington(b)
  MN   219       Embassy Suites Hotel
Minneapolis – Airport(b)
  MN   310       Embassy Suites Hotel
St. Paul – Downtown(b)
  MN   210       Embassy Suites Hotel
Kansas City – Plaza(b)
  MO   266   50%   Embassy Suites Hotel
Charlotte(b)
  NC   274   50%   Embassy Suites Hotel
Charlotte SouthPark(c)
  NC   208       Doubletree Guest Suites
Raleigh(b)
  NC   203       Doubletree Guest Suites
Raleigh – Crabtree(b)
  NC   225   50%   Embassy Suites Hotel
Parsippany(b)
  NJ   274   50%   Embassy Suites Hotel
Piscataway – Somerset(b)
  NJ   222       Embassy Suites Hotel
Secaucus – Meadowlands(b)
  NJ   261   50%   Embassy Suites Hotel
Tulsa – I-44(c)
  OK   244       Embassy Suites Hotel
Philadelphia – Historic District(c)
  PA   364       Holiday Inn
Philadelphia – Society Hill(b)
  PA   365       Sheraton
Pittsburgh – At University Center (Oakland)(b)
  PA   251       Holiday Inn Select
Charleston – Mills House (Historic Downtown)(b)
  SC   214       Holiday Inn
Myrtle Beach – At Kingston Plantation(c)
  SC   255       Embassy Suites Hotel
Myrtle Beach Resort(c)
  SC   385       Hilton
Nashville – Airport/Opryland Area(c)
  TN   296       Embassy Suites Hotel
Nashville – Opryland/Airport (Briley Parkway)(c)
  TN   382       Holiday Inn Select
Austin(b)
  TX   189   90%   Doubletree Guest Suites
Austin – North(b)
  TX   260   50%   Embassy Suites Hotel
Corpus Christi(b)
  TX   150       Embassy Suites Hotel
Dallas – DFW International Airport-South(b)
  TX   305       Embassy Suites Hotel
Dallas – Love Field(b)
  TX   248       Embassy Suites Hotel
Dallas – Market Center(c)
  TX   244       Embassy Suites Hotel
Dallas – Park Central(c)
  TX   438   60%   Sheraton
Dallas – Park Central(c)
  TX   536   60%   Westin
Dallas – Park Central Area(c)
  TX   279       Embassy Suites Hotel
Dallas – West End/Convention Center(c)
  TX   309       Hampton Inn
Houston – Intercontinental Airport(c)
  TX   415       Holiday Inn
Houston – Medical Center(c)
  TX   284       Holiday Inn & Suites
San Antonio – International Airport(b)
  TX   261   50%   Embassy Suites Hotel
San Antonio – International Airport(b)
  TX   397       Holiday Inn Select

 



--------------------------------------------------------------------------------



 



                  Consolidated Continuing Operations   State   Rooms   %Owned(a)
  Brand
San Antonio – N.W. I-10(b)
  TX   216   50%   Embassy Suites Hotel
Burlington Hotel & Conference Center(b)
  VT   309       Sheraton
Vienna – At Tysons Corner(b)
  VA   437   50%   Sheraton
 
               
Canada
               
Toronto – Airport(c)
  Ontario   445       Holiday Inn Select
Toronto – Yorkdale(c)
  Ontario   370       Holiday Inn
 
               
Unconsolidated Operations
               
Hays(b)
  KS   114   50%   Hampton Inn
Hays(b)
  KS   191   50%   Holiday Inn
Salina(b)
  KS   192   50%   Holiday Inn
Salina – I-70(b)
  KS   93   50%   Holiday Inn Express & Suites
New Orleans – Chateau LeMoyne (In French Quarter/Historic Area)(b)
  LA   171   50%   Holiday Inn

 

(a)   We own 100% of the real estate interests unless otherwise noted.   (b)  
This hotel is encumbered by mortgage debt or capital lease obligation.   (c)  
This hotel meets the definition of “Unencumbered Hotel.”



 



--------------------------------------------------------------------------------



 



Schedule 3.15 (Cont.) — Ownership of Unencumbered Hotels
(as of December 31, 2006)

      Hotel Owner   Hotel Name
 
   
FelCor Lodging Limited Partnership
  Atlanta AP Gateway-SH
 
  Charlotte SouthPark-DT
 
  Dana Point-DTG
 
  Kingston-ES
 
  Nashville AP-ES
 
  Orlando N-ES
 
   
FelCor/CSS Holdings, L.P.
  SF Burlingame -ES
 
   
FelCor/MM S-7 Holdings, L.P.
  Lexington Sheraton Suites
 
   
FelCor Lodging Holding Company, L.L.C.
  Houston Med Ctr-HI
 
  New Orleans Fr Qtr-HI
 
  Santa Barbara-HI
 
   
FelCor Hotel Asset Company, L.L.C.
  Boston Government-HIS
 
  Cocoa Beach Ocean-HI
 
  Nashville Opryland-HIS
 
  San Diego on Bay-HI
 
  Santa Monica
 
  SF Union Square-CP
 
   
FelCor Pennsylvania Company, L.L.C.
  Philadelphia Indepen-HI
 
   
FHAC Texas Holding, L.P
  Dallas Downtown-HAM
 
   
FelCor Canada Co.
  Toronto AP-HIS
 
  Toronto Yorkdale-HI
 
   
Myrtle Beach Hotels, L.L.C.
  Kingston-HIL
 
   
FelCor TRS Borrower 4, L.L.C.
  Orlando WDW Village-DTG
 
  Mandalay Beach-ES
 
  Orlando I Drive-HI
 
  Brunswick-ES
 
   
Los Angeles International Airport Hotel Association, L.P.
  LA LAX S-ES
 
   
Park Central Joint Venture
  Dallas Park Ctrl-SH
 
  Dallas Park Ctrl-WE
 
   
FelCor TRS Guarantor, L.P.
  Stamford-HIS
 
   
FelCor TRS Borrower 1, L.P.
  Tulsa-ES
 
  Dallas Market Ctr-ES
 
  Palm Desert-ES
 
   
FelCor Lodging Company, L.L.C.
  Dallas Park Ctrl-ES
 
  Houston AP-HI

 